Exhibit 10.18

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

FAIRWAYS FRISCO, L.P.

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

FAIRWAYS FRISCO, L.P.

 

This Amended & Restated Agreement of Limited Partnership (the “Agreement”) is
entered into February 24, 2005, but effective for all purposes as of December
30, 2004, by and among Fairways Equities, LLC, a Texas limited liability company
(“FE”), as the general partner (the “General Partner”), and the limited partners
executing and delivering Subscription Agreements (as hereinafter defined).

 

R E C I T A L S :

 

WHEREAS, the General Partner and certain Limited Partners formed a limited
partnership under the laws of the State of Texas pursuant to that certain
Agreement of Limited Partnership Fairways Frisco, L.P. dated effective December
30, 2004 (the “Original Agreement”) for the purpose of acquiring, owning and
leasing improved real estate, including the Property (hereinafter defined).

 

WHEREAS, the General Partner desires to admit those persons executing and
delivering to the General Partner a Subscription Agreement, to be described in
the Limited Partners Partnership Interest Schedule as “Limited Partners”, into
the Partnership upon full and complete execution by the Limited Partner and the
General Partner of the Limited Partner’s Subscription Agreements.

 

WHEREAS, in connection with the formation and operation of such limited
partnership, the General Partner and the Limited Partners desire to amend and
restate the Original Agreement and wish to set forth their respective rights and
obligations as members thereof.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the General Partner and the
Limited Partners agree that the Original Agreement is hereby amended and
restated to provide as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Terms Defined. When used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Act” shall mean the Texas Revised Limited Partnership Act as set forth in
Vernon’s Revised Civil Statutes Annotated Article 6132a-1, as subsequently
amended.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 1



--------------------------------------------------------------------------------

“Additional Capital Contributions” shall have the meaning set forth in Section
3.2 hereof.

 

“Affiliate” shall mean a Person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with the
Person in question. The term “control,” as used in the immediately preceding
sentence, means, with respect to an entity that is a corporation, the right to
exercise, directly or indirectly, more than 50% of the voting rights
attributable to the shares of such corporation and, with respect to a Person
that is not a corporation, the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person.

 

“Appraised Value” shall have the meaning set forth in Section 7.8 hereof.

 

“Capital Account” shall have the meaning set forth in Section 3.3 hereof.

 

“Capital Contribution” shall mean the cash and the fair market value of property
other than cash (net of liabilities which the Partnership assumes or takes the
property subject to) contributed to the capital of the Partnership by a Partner.

 

“Cash Flow” shall mean, for the period in question, or in the case of a Major
Capital Event, the event in question, the amount by which the aggregate cash
receipts of the Partnership from any source (including loans and Capital
Contributions) exceed the sum of the cash expenditures of the Partnership plus a
cash reserve in the amount determined by the General Partner to be sufficient to
meet the working capital requirements of the Partnership.

 

“Certificate” shall mean the Certificate of Limited Partnership filed upon
behalf of the Partnership with the Secretary of State of Texas in accordance
with all applicable statutes.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

 

“Contracts” shall mean all agreements and related documents pertaining to the
acquisition of the Property by the Partnership or any Subsidiary.

 

“Cure Date” shall have the meaning set forth in Section 3.4 hereof.

 

“Curing Partner” shall have the meaning set forth in Section 3.4 hereof.

 

“Curing Partner’s Existing Equity” shall have the meaning set forth in Section
3.4(b)(i) hereof.

 

“Curing Partner’s New Equity” shall have the meaning set forth in Section
3.4(b)(iii) hereof.

 

“Equity Adjustment Formula” shall have the meaning set forth in Section 3.4(b)
hereof.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 2



--------------------------------------------------------------------------------

“Exhibit” shall mean an exhibit attached to this Agreement.

 

“Failing Partner” shall have the meaning set forth in Section 3.4 hereof.

 

“Failing Partner’s Existing Equity” shall have the meaning set forth in Section
3.4(b)(i) hereof.

 

“Failing Partner’s New Equity” shall have the meaning set forth in Section
3.4(b)(iii) hereof.

 

“Failure Date” shall have the meaning set forth in Section 3.4 hereof.

 

“Financing” shall mean all indebtedness incurred by the Partnership and/or a
Subsidiary to acquire, or operate the Subsidiaries or the Subsidiary Interests
and/or acquire or cause the Subsidiaries to acquire the Property, and any
modification or refinancing thereof, to be secured by the Property.

 

“General Partner” shall mean FE, so long as such Person shall continue as a
general partner hereunder, and any other Person who has been admitted as and
continues to be, a general partner of the Partnership.

 

“Interest Rate” shall have the meaning set forth in Section 3.4(a) hereof.

 

“Latest Additional Capital Contribution” shall have the meaning set forth in
Section 3.4(b)(ii) hereof.

 

“Limited Partners” shall mean the Limited Partners, so long as each such Person
shall continue as a limited partner hereunder, and any other Person who has been
admitted as, and who continues to be, a limited partner of the Partnership.

 

“Limited Partners Partnership Interest Schedule” shall mean the schedule,
prepared from time to time, as appropriate, by the General Partner, showing the
respective Partnership Interests of the Limited Partners, and attached hereto as
Exhibit “B,” with such Exhibit “B” being replaced with a corrected schedule upon
the admission of each new Limited Partner.

 

“Liquidating Event” shall mean the sale, liquidation, condemnation or exchange
of all of the Property and the Subsidiaries, or other transaction which,
individually or together with any similar transaction or transactions, results
in the disposition of all of the Property and the Subsidiary Interests and
occurs in the course of liquidation of the Partnership or upon and with respect
to which event the Partnership is dissolved and wound up and all payments,
including payments on any promissory notes, have been received.

 

“Major Capital Event” shall mean any event (excluding a Liquidating Event)
arising other than in the ordinary course of the Partnership’s business,
including, without limitation: (i) the sale of less than all of the Property and
the Subsidiary Interests; (ii) a condemnation of less than substantially all of
the Property; (iii) the recovery of damage

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 3



--------------------------------------------------------------------------------

awards or settlements or insurance proceeds from the loss of or damage to the
Property; (iv) a borrowing or refinancing; and (v) a similar major capital event
of a Subsidiary. The General Partner’s designation of an event as a Major
Capital Event shall be binding upon the Partners and the Partnership absent
manifest error.

 

“Major Decision” shall have the meaning set forth in Section 4.3 hereof.

 

“Majority in Interest” shall mean Partners (or Partners of a designated class)
owning more than fifty percent (50%) of the Partnership Interests (or
Partnership Interests of the designated class).

 

“Negative Cash Flow” shall mean, for the period in question, the amount by which
the operating expenses, capital expenditures and debt service of the Partnership
and the capital contributions to be made by the Partnership to the Subsidiaries
due and payable within the period in question exceed the cash amounts held by
the Partnership or which are expected to be received by the Partnership within
the period in question and which are or will be available for payment of such
expenses and debt service.

 

“Operations” shall mean all activities arising in the ordinary course of the
Partnership’s business and the business of the Subsidiaries not constituting a
Major Capital Event or a Liquidating Event.

 

“Partners” shall mean the General Partner, the Limited Partners. “Partner” shall
mean any one of the Partners.

 

“Partnership” shall mean the limited partnership created and existing pursuant
hereto.

 

“Partnership Interest” shall mean a Partner’s interest, or a designated class of
Partners’ interest, expressed as a percentage in Section 3.9 hereof, in the
income, gains, losses, deductions, tax credits, voting rights and distributions
of the Partnership as may be affected by the provisions of this Agreement and as
may thereafter be adjusted.

 

“Partnership’s Existing Net Worth” shall have the meaning set forth in Section
3.4(b)(i) hereof.

 

“Partnership’s New Net Worth” shall have the meaning set forth in Section
3.4(b)(ii) hereof.

 

“Permitted Transferee” shall have the meaning set forth in Section 8.3 hereof.

 

“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, trust, estate or other entity or organization.

 

“Proceeding” means any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, any appeal in such an action, suit or proceeding, and any inquiry
or investigation that could lead to such an action, suit or proceeding.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 4



--------------------------------------------------------------------------------

“Property” shall mean those certain tracts of improved and unimproved real
property described in Exhibit ”A” attached hereto, owned by a Subsidiary.

 

“Put Election” shall have the meaning set forth in Section 8.7 hereof.

 

“Put Interest” shall have the meaning set forth in Section 8.7 hereof.

 

“Sales Price” shall have the meaning set forth in Section 8.7 hereof.

 

“Section” shall mean any section or subsection in this Agreement.

 

“Selling Partner” shall have the meaning set forth in Section 8.7 hereof.

 

“Service” shall mean the Internal Revenue Service.

 

“Subscription Agreement” shall mean the subscription agreement in a form
determined by the General Partner, executed and delivered by each Limited
Partner and accepted by the General Partner, providing for such Limited
Partner’s subscription and agreement to be bound by this Agreement as a Limited
Partner of the respective class indicated in such agreement.

 

“Subsidiary” shall mean a limited partnership, trust, limited liability company,
corporation and any other person or form of organization which is or may be
formed to own the Property, or to own interests in entities which own all or any
portion of the Property, including without limitation Fairways B1-6 F1-11, LLC,
Fairways B1-7 F1-10, LLC, Fairways FS Properties, LLC, Frisco Square B1-6 F1-11,
Ltd., Frisco Square B1-7 F1-10, Ltd., Frisco Square Properties, Ltd., and Frisco
Square Ltd.

 

“Subsidiary Interests” shall mean any equity interest owned by the Partnership
in each Subsidiary.

 

“Transfers” shall mean the sale, transfer, conveyance, assignment, pledge,
hypothecation, mortgage or other encumbrance or disposition of all or any part
of a Partnership Interest.

 

“Undistributed Yield” shall mean zero.

 

“Unreturned Capital Contributions” shall mean, as to each Partner, the aggregate
Capital Contributions made to the Partnership by such Partner reduced by the
aggregate distributions to such Partner from the Partnership pursuant to
Sections 6.2(a) and (b) hereof.

 

“Valuation Period” shall have the meaning set forth in Section 3.5 hereof.

 

“Value Notice” shall have the meaning set forth in Section 7.8 hereof.

 

“Yield” shall mean zero percent.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 5



--------------------------------------------------------------------------------

Section 1.2 Number and Gender. Whenever the context requires, references in this
Agreement to the singular number shall include the plural, and the plural number
shall include the singular, and words denoting gender shall include the
masculine, feminine and neuter.

 

ARTICLE II

 

GENERAL

 

Section 2.1 Formation. The Partners created and hereby continue the Partnership
as a limited partnership pursuant to the Act for the purposes hereinafter
described. The General Partner has executed and filed on behalf of the Partners
and the Partnership a Certificate in accordance with applicable statutory
requirements in such offices and places as may be required by the laws of the
State of Texas.

 

Section 2.2 Name. The business of the Partnership shall be conducted under the
name “Fairways Frisco, L.P.”

 

Section 2.3 Principal Place of Business; Registered Office; Registered Agent.
The principal place of business and the principal office of the Partnership
shall be at 16250 N. Dallas Parkway, #101, Dallas, Texas 75248. The registered
agent of the Partnership shall be Cathy R. Sweeney. The General Partner may
change the principal place of business of the Partnership to any other place
within the State of Texas upon ten (10) days written notice to the Limited
Partners.

 

Section 2.4 Purposes. The purposes of the Partnership shall be:

 

(a) to acquire, invest in, own, manage, sell or otherwise deal with the
Subsidiary Interests;

 

(b) to borrow or cause the Subsidiaries to borrow money to finance the
acquisition, development, construction and operation of the Property, and to
modify and refinance such borrowings;

 

(c) to develop, construct improvements upon, manage, maintain, lease, sell or
otherwise deal, or to cause such Subsidiaries to develop, construct improvements
upon, manage, maintain, lease, sell or otherwise deal, with the Property as
contemplated by the terms of this Agreement; and

 

(d) to do any and all other acts and things necessary, incidental or convenient
to carry on the Partnership business as contemplated under this Agreement.

 

Section 2.5 Term. The Partnership shall continue until terminated pursuant to
Section 10.1 hereof.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 6



--------------------------------------------------------------------------------

 

ARTICLE III

 

CAPITAL CONTRIBUTIONS - PARTNERSHIP INTERESTS

 

Section 3.1 Initial Capital Contributions.

 

(a) General Partner. Upon the execution of this Agreement, the General Partner
shall be obligated to make an initial Capital Contribution to the Partnership of
cash in an amount equal to $100.00.

 

(b) Limited Partners. Each Limited Partner shall make Capital Contributions to
the Partnership of cash up to (but not more than) the amounts set forth in such
Limited Partner’s Subscription Agreement, seventy-five percent (75%) of which
Capital Contributions to be made upon execution and delivery of the Subscription
Agreement by such Limited Partner and the balance generally will be based on the
dates and amounts required pursuant to Exhibit “C” attached hereto. Each Limited
Partner shall make such Capital Contributions if, when and to the extent
requested by the General Partner, provided that the General Partner shall
provide the Limited Partners with at least five (5) days notice of such request
for Capital Contributions.

 

Section 3.2 Additional Capital Contributions. After all Capital Contributions
have been made pursuant to Section 3.1(b), at any time thereafter if requested
by the General Partner, the Limited Partners may, but shall not be obligated to,
contribute cash to the Partnership (“Additional Capital Contributions”) for the
purpose of satisfying the Partnership’s Negative Cash Flow.

 

Section 3.3 Capital Accounts. The Partnership shall establish and maintain a
capital account (“Capital Account”) for each Partner in accordance with Section
704(b) of the Code and Treasury Regulations Section 1.704-1(b)(2)(iv). Except as
otherwise provided in this Agreement, the Capital Account balance of each
Partner shall be credited (increased) by (i) the amount of cash contributed by
such Partner to the capital of the Partnership, (ii) the fair market value of
property contributed by such Partner to the capital of the Partnership (net of
liabilities secured by such property that the Partnership assumes or takes
subject to under Code Section 752), and (iii) such Partner’s allocable share of
Partnership income and gain (or items thereof) including income and gain exempt
from federal taxation and income and gain attributable to adjustments to reflect
book value pursuant to Regulations’ Section 1.704-1(b)(2)(iv)(g), but excluding
income and gain attributable to tax items which differ as a result of the
revaluation of Partnership property as described in Regulations’ Section
1.704-1(b)(4), and the Capital Account balance of each Partner shall be debited
(decreased) by (i) the amount of cash distributed to such Partner, (ii) the fair
market value of property distributed to such Partner (net of liabilities secured
by such property which the Partner assumes or takes subject to under Code
Section 752), (iii) such Partner’s allocable share of expenditures of the
Partnership described in Code Section 705(a)(2)(B), and (iv) such Partner’s
allocable share of Partnership losses, depreciation and other deductions (or
items thereof) including loss and deduction attributable to adjustments to
reflect book value pursuant to Regulations’ Section 1.704-1(b)(2)(iv)(g) but
excluding expenditures described in (iii) above and loss or deduction
attributable to tax items which differ as a result of the revaluation of

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 7



--------------------------------------------------------------------------------

Partnership property or excess percentage depletion as described in Regulations’
Section 1.704-1(b)(4)(i) and (ii). Notwithstanding the foregoing, a Partner’s
Capital Account shall not be adjusted to reflect gain or loss attributable to
the disposition of property contributed by such Partner to the extent such
Partner’s Capital Account reflected such inherent gain or loss in the property
on the date of its contribution to the Partnership.

 

Section 3.4 Failure to Make Additional Capital Contributions. If any Limited
Partner (a “Failing Partner”) shall fail or refuse to make any Capital
Contribution or Additional Capital Contribution when required, and such failure
or refusal shall have continued for a period of five (5) days following written
demand therefor by the General Partner, then after the expiration of the five
(5) day grace period (the “Failure Date”) the other Limited Partners, in
proportion to the Limited Partnership Interests of such Partners who exercise
the following election (collectively, the “Curing Partner”) may, at their sole
discretion do either of the following on or before forty-five (45) days after
the Failure Date (the “Cure Date”), in addition to any other remedies available
at law:

 

(a) Make a nonrecourse loan to the Failing Partner through an advance to the
Partnership on behalf of the Failing Partner in the amount of the Failing
Partner’s required Capital Contribution. If the Curing Partner makes such a
loan, the Failing Partner and its Partnership Interest shall be credited with
such Capital Contribution and said loan advance shall be payable upon demand and
shall bear interest at the rate of the lesser of the base or prime interest rate
of Bank of America plus two percent (2%) per annum, or the highest rate
permitted by law (the “Interest Rate”). Thereafter, all Partnership
distributions or withdrawals attributable to the Failing Partner’s Partnership
Interest shall be paid directly to the Curing Partner until such time as all
such loan amounts so advanced, together with accrued interest thereon, shall
have been fully repaid. Further, the Curing Partner shall have and is hereby
granted a security interest in and lien upon the Failing Partner’s Partnership
Interest to secure the repayment of said loan advances and the accrued interest
thereon and shall have all rights to which a secured party is entitled under the
Texas Uniform Commercial Code, as amended including foreclosure.

 

(b) Make the Failing Partner’s required Capital Contribution, in which event the
Failing Partner’s Partnership Interest shall be reduced and the Curing Partner’s
Partnership Interest shall be correspondingly increased to a percentage as
determined by the application of the formula (“Equity Adjustment Formula”) as
follows:

 

(i) The Failing Partner’s existing equity (“Failing Partner’s Existing Equity”)
shall be determined by multiplying the Failing Partner’s Partnership Interest
immediately prior to the Failure Date by the Partnership’s existing net worth
(“Partnership’s Existing Net Worth”) (less any Capital Contributions made by any
Partner with respect to the additional capital call from which the Failing
Partner defaulted). The Curing Partner’s existing equity (“Curing Partner’s
Existing Equity”) shall likewise be determined by multiplying the Curing
Partner’s Partnership Interest immediately prior to the Failure Date by the
Partnership’s Existing Net Worth (less any aforesaid contributions).

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 8



--------------------------------------------------------------------------------

(ii) The Partnership’s new net worth (“Partnership’s New Net Worth”) shall be
determined by adding to the Partnership’s Existing Net Worth the aggregate
Capital Contributions made by all Partners with respect to said call for Capital
Contributions on or before the Cure Date (the “Latest Capital Contribution”).

 

(iii) The Failing Partner’s new equity (“Failing Partner’s New Equity”) shall be
the same as the Failing Partner’s Existing Equity, but the Curing Partner’s new
equity (“Curing Partner’s New Equity”) shall be equal to the sum of the Curing
Partner’s Existing Equity plus the Curing Partner’s portion of the Latest
Capital Contribution (including the portion made on behalf of the Failing
Partner).

 

(iv) The Failing Partner’s new Partnership Interest shall be the quotient
arrived at by dividing the Failing Partner’s New Equity by the Partnership’s New
Net Worth and the Curing Partner’s new Partnership Interest shall be the
quotient arrived at by dividing the Curing Partner’s New Equity by the
Partnership’s New Net Worth.

 

At any time there is a dilution of a Failing Partner’s Partnership Interest
pursuant to this Section 3.4(b), such Failing Partner shall have the option of
restoring his Partnership Interest by payment to the Curing Partner of the
Capital Contribution paid by such Curing Partner on behalf of such Failing
Partner plus an amount equal to the Interest Rate on such amounts, provided such
payment is made no later than six (6) months following the subject dilution.

 

If there is more than one Curing Partner, all decisions of the Curing Partner
shall be made by a Majority in Interest of the Curing Partners. All expenses of
the Curing Partners shall be shared pro rata based upon their Partnership
Interests.

 

If the Curing Partner elects to make a loan to the Failing Partner pursuant to
Section 3.4(a) hereof, then at any time thereafter while all or a portion of
such loan remains unpaid, the Curing Partner may convert all, but not less than
all of the entire outstanding principal balance of such loan into a Capital
Contribution, provided that all accrued interest is paid in full, and the
Partnership Interests of the Failing Partner and the Curing Partner shall be
adjusted at the time of conversion in accordance with Section 3.4(b) hereof.

 

Section 3.5 Determination of Existing Net Worth. The Partnership’s Existing Net
Worth shall be equal to the greater of (a) $100 or (b) the book value of the
Partnership’s assets net of liabilities, determined based on the Partnership’s
regular accounting method.

 

Section 3.6 Partner Loans. A Partner, or an Affiliate of a Partner, may, but is
not obligated to, loan or cause to be loaned to the Partnership such additional
sums as the General Partner deems appropriate or necessary for the conduct of
the Partnership’s business. Loans made by a Partner, or an Affiliate of a
Partner, shall be upon such terms and for such maturities as the General Partner
deems reasonable in view of all the facts and circumstances and the repayment of
which may be designated in priority to distributions of Cash Flow. In no event

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 9



--------------------------------------------------------------------------------

shall a Partner be permitted to make a loan to the Partnership pursuant to this
Section 3.6, in lieu of making an Additional Capital Contribution which it is
obligated to make pursuant to Section 3.2 hereof.

 

Section 3.7 Other Matters Relating to Capital Contributions. Except as otherwise
expressly provided herein:

 

(a) Loans by any Partner to the Partnership shall not be considered
contributions to the capital of the Partnership;

 

(b) No Partner shall be required to make contributions to the capital of the
Partnership except to the extent expressly provided by this Article III;

 

(c) No Partner shall be entitled to withdraw, or to obtain a return of, any part
of its contribution to the capital of the Partnership, or to receive property or
assets other than cash in return thereof, and no Partner shall be liable to any
other Partner for a return of its contributions to the capital of the
Partnership, except as provided in this Agreement;

 

(d) No Partner shall be entitled to priority over any other Partner, either with
respect to a return of its contributions to the capital of the Partnership, or
to allocations of taxable income, gains, losses or credits, or to distributions,
except as provided in this Agreement; and

 

(e) No interest shall be paid on any Partner’s Capital Contribution or
Additional Capital Contribution.

 

Section 3.8 Deficit Capital Account Balances. Upon liquidation of the
Partnership, no Partner with a deficit balance in its Capital Account shall have
any obligation to restore such deficit balance, or to make any contribution to
the capital of the Partnership, except to the extent such Partner is personally
liable to make contributions to the capital of the Partnership pursuant to
Section 3.1 of this Agreement.

 

Section 3.9 Partnership Interests. Except as provided in Section 3.4, the
Partnership Interest of the Partners shall be as follows:

 

(a) The Partnership Interest of the General Partner shall be one-tenth of one
percent (0.1%) and the Partnership Interest of the Limited Partners shall be
ninety-nine and nine-tenths percent (99.9%).

 

(b) As among the Limited Partners, each such Partner’s Partnership Interest
shall be equal to the percentage determined by dividing the Capital
Contributions actually made by such Partner by the Capital Contributions
actually made by all Limited Partners as of the date of such determination. The
General Partner is hereby authorized and instructed to update and correct the
Limited Partners Partnership Interest Schedule from time to time and at the time
of each change (whether by admission of a Limited Partner or otherwise) in the
Limited Partners and to substitute as Exhibit “B” attached hereto such revised
Limited Partners Partnership Interest Schedule for the then existing Limited

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 10



--------------------------------------------------------------------------------

Partners Partnership Interest Schedule, which upon such substitution, such
revised Limited Partners Partnership Interest Schedule shall be deemed a part of
this Agreement and the old Limited Partners Partnership Interest Schedule shall
be deemed to be so amended and restated.

 

ARTICLE IV

 

RIGHTS AND POWERS OF THE GENERAL PARTNER

 

Section 4.1 Duties of General Partner. The General Partner shall be solely
responsible for the operation and management of the business of the Partnership,
and, except as otherwise expressly provided in this Agreement, shall possess all
rights and powers generally conferred by applicable law or deemed by the General
Partner as necessary, advisable or consistent in connection therewith.

 

Section 4.2 Illustrative Rights and Powers. In addition to any other rights and
powers which it may possess by law, the General Partner shall have all the
specific rights, powers and authorities required or appropriate to the operation
and management of the business of the Partnership which, by way of illustration,
but not by way of limitation, shall include the right and power, directly or
through Subsidiaries:

 

(a) to perform any and all acts necessary or appropriate in connection with the
business of the Partnership, including, without limitation, commencing,
defending and settling litigation;

 

(b) to take and hold all property and assets (including, without limitation, the
Subsidiary Interests) of the Partnership, real, personal and mixed, in the name
of the Partnership;

 

(c) to negotiate, execute and deliver or cause the Subsidiary to negotiate,
execute and deliver the Contracts, the Financing documents and any other
contracts, deeds, notes, leases, subleases, mortgages, bills of sale, financing
statements, security agreements and any and all other instruments necessary or
incidental to the conduct of the business of the Partnership, and to amend or
modify any such instruments;

 

(d) to sell and assign the Contracts to a Subsidiary or third parties;

 

(e) to coordinate all accounting and clerical functions of the Partnership and
to employ such accountants, lawyers, managers, agents and other management or
service personnel as may from time to time be required to carry on the business
of the Partnership;

 

(f) to form Subsidiaries, to contribute capital to Subsidiaries and to manage,
vote, sell or transfer the Subsidiary Interests;

 

(g) to admit a Partner to the Partnership and to amend this Agreement to reflect
such admission;

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 11



--------------------------------------------------------------------------------

(h) to develop, improve, lease, maintain, sell and otherwise deal with the
Property; to enter into agreements with others with respect to such development,
improvement or maintenance, which documents and agreements may contain such
terms, provisions and conditions as the General Partner in its discretion shall
reasonably approve; and

 

(i) to authorize, instruct or direct the Subsidiaries to take any of the action
contemplated in Sections 4.2(c), (d) and (h) above for the Partnership.

 

Section 4.3 Major Decisions. All Major Decisions (hereinafter defined) with
respect to the Partnership’s business shall require the approval of a Majority
in Interest of the Limited Partners. The matters set forth below shall
constitute a “Major Decision.”

 

(a) the refinancing or modification of the Financing by the Partnership or the
Subsidiaries;

 

(b) the sale or other disposition of any parcel of the Property by the
Partnership or the Subsidiaries;

 

(c) the sale or other disposition of all or any portion of the Subsidiary
Interests or the Subsidiaries;

 

(d) the amount of any compensation to be paid to any Partner or to any Affiliate
of a Partner, unless such amount is authorized pursuant to Section 4.9;

 

(e) the merger or consolidation of the Partnership with any other partnership,
whether foreign or domestic;

 

(f) the dissolution and termination of the Partnership; and

 

(g) the admission of any additional Limited Partner.

 

Section 4.4 Authority to Acquire Property and Subsidiary Interests. Without the
necessity of any further consent or approval, the General Partner is hereby
authorized to take all actions, obtain all permits, and execute the Contracts
and all documents reasonably necessary to close the acquisition and the
Financing of the Property by the Partnership, and the formation and
capitalization of the Subsidiaries, and the authorization and instruction to the
Subsidiaries to execute the Contracts and all documents reasonably necessary for
the consummation of the Financing of the Property by the Subsidiaries, including
the negotiation, execution and delivery of agreements, deeds, promissory notes,
security agreements and assignments, and to improve and manage the Property.

 

Section 4.5 Management. The General Partner shall operate and manage the affairs
of the Partnership on a day-to-day basis and shall perform for the Partnership
all such other management services with respect to the Property and Subsidiaries
and other business of the Partnership. Notwithstanding the foregoing, the
General Partner shall have the right, in its sole discretion, to employ any
competent management company as it shall select to perform said management
services.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 12



--------------------------------------------------------------------------------

Section 4.6 Operating Reserve Account. To the extent funds of the Partnership
are sufficient therefor, the General Partner shall maintain an adequate reserve
for operating expenses and capital expenditures, in such amount as deemed
necessary by the General Partner for the proper conduct of the business of the
Partnership and the operation of the Property.

 

Section 4.7 Payment of Costs and Expenses. The Partnership shall be responsible
for paying all costs and expenses of forming and continuing the Partnership,
owning, operating and holding the Property, and conducting the business of the
Partnership, including, without limitation, costs of utilities, costs of
furniture, fixtures, equipment and supplies, insurance premiums, property taxes,
advertising expenses, accounting costs, legal expenses and office supplies. If
any such costs and expenses are or have been paid by the General Partner, or any
of its Affiliates, on behalf of the Partnership, then such General Partner (or
its Affiliates) shall be entitled to be reimbursed for such payment so long as
such cost or expense was reasonably necessary and was reasonable in amount.

 

Section 4.8 Exercise of Rights and Powers. The General Partner shall endeavor to
operate and manage the business of the Partnership to the best of its ability,
in a careful and prudent manner and in accordance with good industry practice.
The authority of the General Partner to take any action required or permitted
under the provisions of this Agreement shall in all respects be exercised in its
sole and absolute discretion, and the General Partner shall be required to
devote only such time to the performance of its duties and obligations hereunder
as it shall, in its sole and absolute discretion, determine to be necessary or
advisable. The General Partner shall be entitled to deal with its Affiliates in
the performance of its duties and obligations under this Agreement, so long as
the material terms and conditions of such dealings are not substantially
different from the prevailing market terms, conditions and prices available from
non-Affiliated third parties.

 

Section 4.9 Compensation. The General Partner and its Affiliates shall be
entitled to receive compensation from the Partnership equal to $10,000 per month
for administrative and management services performed for the Partnership and the
Subsidiaries. In addition, the General Partner and/or its Affiliates shall be
entitled to receive an Asset Management Fee equal to 0.25% of the Property owned
by the Subsidiaries, net of liabilities, such Asset Management Fee to be paid
annually on or about January 1 of each year, and such net asset value to be
determined annually based on a valuation of the improved and unimproved Property
owned by the Subsidiaries and determined as follows:

 

The value of the Property for a year shall be the value determined by the
General Partner if a Majority in Interest of the Limited Partners approve of
such valuation. If a Majority in Interest of the Limited Partners do not approve
of such valuation, then the General Partner, at its cost, and a Majority in
Interest of the Limited Partners, at the cost of all of the Limited Partners,
each shall select an appraiser and the two appraisers shall jointly determine
the valuation of the Property. If the two appraisers cannot agree on a valuation
for the Property, then they shall select a third appraiser, the cost of whom
shall be paid equally by the General Partner and the Limited Partners, and each
of the three appraisers shall determine a valuation for the Property; then the
valuation to be utilized for determining the Asset Management Fee shall be an
amount equal to the average of those two valuations performed by the three
appraisers which are numerically closest.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 13



--------------------------------------------------------------------------------

In addition, the General Partner and/or its Affiliates shall be entitled to a
Financing Fee equal to 0.50% of the amount of each loan obtained by the
Partnership and/or the Subsidiaries and secured by all or any portion of the
Property, such fee to be paid to the General Partner and/or its Affiliates on
the date of closing of such loan. Subject to Section 4.3(d), the General Partner
may cause the Partnership to pay to any Partner (and its Affiliates) a
reasonable market rate fee for guaranteeing and/or pledging collateral to secure
the payment of any loan incurred by the Partnership and/or the Subsidiaries. The
General Partner is specifically authorized to pay a semi-annual Guaranty Fee
equal to 1.25% of the outstanding amount of any loan which refinances, or the
proceeds of which are used to purchase, the loan currently payable by a
Subsidiary to CoServe Financial Corp., such Guaranty Fee to be payable in the
aggregate to all guarantors of such refinancing in equal amounts if such
guarantors are jointly and severally liable or on a pro rata basis if such
guarantors, by agreement either with such lender or among such guarantors, are
severally liable for such refinancing, payable on the date of such refinancing
and on each six (6) month anniversary of the date of such refinancing.

 

Section 4.10 Liability. The General Partner shall endeavor to perform its duties
under this Agreement with ordinary prudence and in a manner reasonable under the
circumstances. The General Partner shall not be liable to the Partnership or the
Limited Partners for any loss or liability caused by any act, or by the failure
to do any act, unless such loss or liability arises from the General Partner’s
intentional misconduct, gross negligence or fraud. In no event shall the General
Partner be liable by reason of a mistake in judgment made in good faith, or
action or lack of action based on the advice of legal counsel. Further, the
General Partner shall in no event be liable for its failure to take any action
unless it is specifically directed to take such action under the terms of this
Agreement.

 

Section 4.11 Indemnification. Upon the determination as set forth in Section
11.06 of the Act that such indemnification is permissible under Section 11.02 of
the Act, the Partnership (but not the Limited Partners) hereby indemnifies and
holds harmless any Person who is or was a General Partner (and its Affiliates)
against any and all losses, costs, expenses (including reasonable attorneys’
fees), penalties, taxes, fines, settlements, damages and judgments resulting
from the fact the General Partner was, is or is threatened to be named a
defendant or respondent in a Proceeding because such Person was or is a General
Partner in the Partnership, EVEN IF SUCH LOSSES, COSTS, EXPENSES ETC. WERE THE
RESULT OF THE GENERAL PARTNER’S OWN NEGLIGENCE. This indemnification shall only
be effective if the General Partner (i) acted in good faith, (ii) reasonably
believed that in instances that the General Partner was acting in its official
capacity that its conduct was in the Partnership’s best interest and in all
other instances that the General Partner’s conduct was not opposed to the
Partnership’s best interests, and (iii) in a criminal proceeding, had no cause
to believe its conduct was unlawful. This indemnification shall in no event be
applicable to a Proceeding in which the General Partner has been found to be
liable for intentional misconduct, gross negligence or fraud in the performance
of the General Partner’s duty to the Partnership or the Limited Partners.

 

Section 4.12 Removal of General Partner.

 

(a) The General Partner hereby covenants and agrees not to retire or withdraw
from the Partnership as General Partner without the prior written consent of a
Majority in Interest of the Partners.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 14



--------------------------------------------------------------------------------

(b) Anything in paragraph (a) above to the contrary notwithstanding, a Majority
in Interest of the Partners shall be entitled to remove the General Partner upon
(but only upon) delivery of written notice to the General Partner of the
occurrence of any of the following events:

 

(i) Any material act of the General Partner, or its Affiliates, in contravention
of the terms or intent of any provision contained in this Agreement;

 

(ii) The bankruptcy or insolvency (as defined in Section 10.1 hereof) of the
General Partner;

 

(iii) Entry of a final judgment by a court of competent jurisdiction to the
effect that the General Partner was guilty of intentional misconduct, gross
negligence or fraud in connection with any duty or obligation hereunder;

 

(iv) The misfeasance, malfeasance or nonfeasance of the General Partner in
connection with its duties as such under this Agreement;

 

(v) The indictment of the General Partner, or an Affiliate of the General
Partner, of any crime under the laws of the United States or any of its states
or possessions;

 

(vi) The application or appropriation of Partnership funds in a manner contrary
to that which is permitted under this Agreement;

 

(vii) The appointment of a receiver for all or substantially all of the assets
of the General Partner and the failure to have such receiver discharged within
thirty (30) days of such appointment; or

 

(viii) The bringing of any legal action against the General Partner by a
creditor of the General Partner, or an Affiliate of the General Partner,
resulting in the attachment, garnishment or sequestration of any portion of the
General Partner’s Partnership Interest and the failure of the General Partner to
have such attachment, garnishment or sequestration discharged within thirty (30)
days of such event.

 

The General Partner shall be deemed removed upon delivery to it of notice of its
removal. Subject to Section 4.12(c) below, upon the removal of the General
Partner, the General Partner shall retain its Partnership Interest as a Limited
Partner with all the rights and duties pertaining thereto.

 

(c) Upon the occurrence of any of the events described in Section 4.12(b) above
and an election by at least a Majority in Interest of the Partners that the
General Partner be removed, a new General Partner shall be elected by a vote of
a Majority in Interest of the remaining Partners and shall be admitted to the
Partnership as a General Partner. The newly elected General Partner shall have a
1% Partnership Interest which shall be derived solely out of the removed General
Partner’s Partnership Interest. The transfer of the 1% Partnership Interest from
the removed General Partner to the newly

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 15



--------------------------------------------------------------------------------

elected General Partner shall be deemed to occur as of the date the prior
General Partner is removed without necessity of any further action.

 

Section 4.13 Tax Matters Partner.

 

(a) The General Partner is hereby designated as the “tax matters partner” of the
Partnership (as defined in the Code) and is authorized and required to represent
the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. The Limited
Partners agree to cooperate with the General Partner and to do or refrain from
doing any or all things reasonably required by the General Partner to conduct
such proceedings. In addition, each Limited Partner agrees that: (i) it will not
file a statement under section 6224(c)(3)(B) of the Code prohibiting the tax
matters partner from entering into a settlement on its behalf with respect to
Partnership items; (ii) it will not form or become a member of a group of
Partners having a 5% or greater interest in the profits of the Partnership under
section 6223(b)(2) of the Code; and (iii) the General Partner is authorized to
file a copy of this Agreement with the Service pursuant to section 6224(b) of
the Code if necessary to perfect the Limited Partner’s waiver of rights
hereunder.

 

(b) As the tax matters partner, the General Partner will give notice to all
Partners, within 30 days (in advance, unless impossible), of:

 

(i) the receipt by the Partnership of notification from the Service of its
intent to conduct an audit of the Partnership;

 

(ii) the receipt of final Partnership administrative adjustments pursuant to
section 6223 of the Code;

 

(iii) any settlement by the General Partner with the Service or any settlement
by any other Partner with the Service of which the General Partner received
notice;

 

(iv) notice of the Partnership’s filing of a petition for judicial review of any
final partnership administrative adjustment or an appeal of a judicial decision;

 

(v) notice of the Partnership’s decision not to file a petition for judicial
review of any final Partnership administrative adjustment; and

 

(vi) any other information required by section 6223(g) of the Code.

 

(c) Subject to the limitations set forth in this Agreement, the General Partner
is authorized to:

 

(i) enter into a settlement agreement with the Service with respect to any tax
audit or judicial review, in which agreement the General Partner may expressly
state that the agreement will bind all Partners;

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 16



--------------------------------------------------------------------------------

(ii) file a petition for judicial review of a final administrative adjustment
pursuant to section 6226 of the Code;

 

(iii) intervene in any action brought by any other Partner for judicial review
of a final administrative adjustment;

 

(iv) file a request for an administrative adjustment with the Service at any
time and, if any part of the request is not allowed by the Service, to file a
petition for judicial review with respect to the request; and

 

(v) take any other action on behalf of the Partners or the Partnership in
connection with any administrative or judicial tax proceeding to the extent
permitted by applicable law or regulations.

 

(d) The Partnership shall reimburse the General Partner for all expenses
incurred by it in connection with any administrative or judicial proceeding with
respect to the tax liabilities of the Partners.

 

ARTICLE V

 

LIMITED PARTNER MATTERS

 

Section 5.1 Limitation of Liability. No Limited Partner shall be bound by, or
personally liable for, obligations or liabilities of the Partnership beyond the
amount of its required contributions to the capital of the Partnership, and no
Limited Partner, shall be required to contribute any capital to the Partnership
in excess of the contributions for which it is personally liable for under
Section 3.1(b) of this Agreement.

 

Section 5.2 Management. No Limited Partner, in its capacity as a Limited
Partner, shall participate in the operation or management of the business of the
Partnership, or transact any business for or in the name of the Partnership, nor
shall any Limited Partner have any right or power to sign for or bind the
Partnership in any manner. The right of the Limited Partners to consent to and
approve of certain matters under the provisions of this Agreement shall not be
deemed a participation in the operation and management of the business of the
Partnership, or the exercise of control over the Partnership’s affairs.

 

Section 5.3 Consents. Any action requiring the consent or approval of the
Limited Partners under the provisions of this Agreement shall be taken only if
the consent or approval of the requisite number of Limited Partners is evidenced
by written instrument executed by such Limited Partners.

 

Section 5.4 Power of Attorney.

 

(a) Each Limited Partner hereby irrevocably severally appoints and constitutes
the General Partner, its successors and assigns hereunder as its true and lawful
attorney-in-fact, with full power and authority, on its behalf and in its name,
to execute,

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 17



--------------------------------------------------------------------------------

acknowledge, swear to, deliver and, where appropriate, file in such offices and
places as may be required by law:

 

(i) the Certificate, and any amendment thereto authorized under this Agreement;
and

 

(ii) any amendment to this Agreement upon compliance with this Agreement.

 

(b) The power of attorney granted by the Limited Partner to the General Partner
under Section 5.4(a) above is a special power coupled with an interest and is
irrevocable, and may be exercised by any Person who at the time of exercise is a
General Partner of the Partnership. Such power of attorney shall survive the
death or legal disability of a Limited Partner and any Transfers or abandonment
of its Partnership Interest, or its withdrawal from the Partnership.

 

Section 5.5 Death, Bankruptcy, Etc. In no event shall the death, incompetency,
bankruptcy, insolvency or other incapacity of a Limited Partner operate to
dissolve the Partnership.

 

Section 5.6 Encumbrance of Limited Partner’s Interest. Any Limited Partner may
pledge, mortgage, hypothecate or otherwise encumber its Partnership Interest for
any purpose whatsoever so long as such pledge, mortgage, hypothecation or other
encumbrance shall in no manner entitle any assignee or successor Partner in this
regard either before or after foreclosure to any right to vote on any
Partnership matters or result in any direct or indirect interference with the
management of the Partnership by the General Partner and the operation of the
Partnership as set forth in this Agreement.

 

ARTICLE VI

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1 Allocation of Income, Gain, Loss and Deduction. Except as otherwise
provided in Sections 6.3 and 6.7(b) hereof, items of income, gain, loss or
deduction recognized by the Partnership in accordance with the method of
accounting and the books and records of the Partnership as in effect from time
to time shall be allocated to and among the Partners, prior to any distributions
of Cash Flow attributable thereto, as set forth below.

 

(a) Net income and gain shall be allocated as follows:

 

(i) First, to the Limited Partners with deficit Capital Account balances pro
rata in accordance with such deficit balances in an amount to each such Limited
Partner until such Limited Partner’s deficit balance has been reduced to zero;

 

(ii) Next, to the General Partner in such amount as will cause the General
Partner’s deficit Capital Account balance to equal zero;

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 18



--------------------------------------------------------------------------------

(iii) Next, to the Limited Partners in the proportion of the difference between
their Unreturned Capital Contributions less their Capital Account balance until
the credit balance of each Limited Partner’s Capital Account is equal to such
Limited Partner’s Unreturned Capital Contributions;

 

(iv) Next, to the General Partner in such amounts as are necessary to cause the
credit balance of its Capital Account to be equal to its Unreturned Capital
Contributions;

 

(v) Next, to the Partners in such amounts as necessary to cause the amount of
their Capital Account balances in excess of their Unreturned Capital
Contributions to be in the ratio of their Partnership Interests; and

 

(vi) Thereafter, to the Partners in accordance with their Partnership Interests.

 

(b) Net loss and deductions shall be allocated as follows:

 

(i) First, to the General Partner in such amount as will cause the General
Partner’s Capital Account to be equal to its Unreturned Capital Contributions;

 

(ii) Next, to the Limited Partners with a positive balance in their Capital
Accounts in excess of their Unreturned Capital Contributions, in the ratio of
such excess positive balances, in such amounts necessary to reduce each such
Limited Partner’s positive Capital Account balance to an amount equal to its
Unreturned Capital Contributions;

 

(iii) Next, to the General Partner in such amount as will cause the General
Partner’s Capital Account to be equal to zero;

 

(iv) Next, to the Limited Partners with positive balances in their Capital
Accounts pro rata in the ratio of such positive balances, in amounts equal to
such positive balances; and

 

(v) Thereafter, to the Partners in accordance with their Partnership Interests.

 

Section 6.2 Distributions of Cash Flow. The General Partner shall distribute
Cash Flow when available to the Partners, but in all events the General Partner
shall distribute Cash Flow at least quarterly. Notwithstanding the frequency or
amounts of distributions, Cash Flow shall be distributed as follows:

 

(a) First, to the Limited Partners pro rata in accordance with the Limited
Partners’ Unreturned Capital Contributions in such amounts, and until such time,
as each Limited Partner’s Unreturned Capital Contributions have been reduced to
zero;

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 19



--------------------------------------------------------------------------------

(b) Next, to the General Partner in amount equal to the General Partner’s
Unreturned Capital Contribution; and

 

(c) Thereafter, to the Partners pro rata in accordance with their Partnership
Interests.

 

Section 6.3 Limitations on Allocations.

 

(a) Minimum Gain Chargeback. Notwithstanding any provision of this Article VI,
if there is a net decrease in Partnership minimum gain during any fiscal year or
other period, prior to any other allocation pursuant hereto, each Partner shall
be specially allocated items of Partnership income and gain for such year (and,
if necessary, subsequent years) in an amount and manner required by Treasury
Regulation Sections 1.704-1T(b)(4)(iv)(e) and (h) and Section 1.704-2.
Notwithstanding any provision of this Article VI, if there is a net decrease in
partner nonrecourse debt minimum gain, any Partner with a share of that partner
nonrecourse debt minimum gain as of the beginning of such year shall be
allocated items of income and gain for the year (and, if necessary, for
succeeding years) equal to that Partner’s share of the net decrease in the
partner nonrecourse debt minimum gain, as provided in Treasury Regulation
Section 1.704-2(i)(4).

 

(b) Qualified Income Offset. Any Partner who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a negative balance
in its Capital Account beyond the sum of the amount of such Partner’s obligation
to restore its deficit Capital Account plus its share of minimum gain shall be
allocated items of income and gain sufficient to eliminate such increase or
negative balance caused thereby, as quickly as possible, to the extent required
by such Treasury Regulation.

 

(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Partnership fiscal year which is in excess of the sum of (i) the
amount such Partner is obligated to restore pursuant to any provision of this
Agreement and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to Treasury Regulation Section 1.704-2, each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 6.3(c) shall be made only if and to the extent that such Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article VI have been made as if this Section 6.3(c) were
not in this Agreement.

 

(d) Section 704(b) Limitation. Notwithstanding any other provision of this
Agreement to the contrary, no allocation of any item of income or loss shall be
made to a Partner if such allocation would not have “economic effect” pursuant
to Treasury Regulation Section 1.704-1(b)(2)(ii) or otherwise be in accordance
with its interest in the Partnership within the meaning of Treasury Regulation
Sections 1.704-1(b)(3) and 1.704-2. To the extent an allocation cannot be made
to a Partner due to the application of

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 20



--------------------------------------------------------------------------------

this Section 6.3(d), such allocation shall be made to the other Partner(s)
entitled or required to receive such allocation hereunder.

 

(e) Curative Allocations. Any allocations of items of income, gain, or loss
pursuant to Sections 6.3(a)-(d) hereof shall be taken into account in computing
subsequent allocations pursuant to this Article VI, so that the net amount of
any items so allocated and the income, losses and other items allocated to each
Partner pursuant to this Article VI shall, to the extent possible, be equal to
the net amount that would have been allocated to each Partner had no allocations
ever been made pursuant to Sections 6.3(a)-(d) hereof.

 

Section 6.4 Distributions Upon Liquidation of Partnership.

 

(a) Upon liquidation of the Partnership the assets of the Partnership shall be
distributed no later than the later of 90 days after the date of such
liquidation or the end of the Partnership’s taxable year in which the
liquidation occurs and shall be applied in the following order of priority:

 

(i) To the payment of debts and liabilities of the Partnership (including
amounts owed to Partners or former Partners);

 

(ii) Unless inconsistent with Treasury Regulation Section 1.704-1(b)(2)(ii)(b),
or any successor provision, to set up any reserves which the General Partner
deems reasonably necessary for contingent or unforeseen liabilities or
obligations of the Partnership arising out of or in connection with the business
of the Partnership; and

 

(iii) After all Capital Account adjustments for the Partnership’s taxable year
in which the liquidation occurs (including without limitation adjustments
required under Treasury Regulation Section 1.704-1(b)(2)(iv)(e), relating to
distributions in kind), to the Partners in accordance with Section 6.2 hereof.

 

(b) If a transfer of an interest in the Partnership results in a termination of
the Partnership for federal income tax purposes under Section 708(b)(1)(B) of
the Code (or any successor provision thereto), Section 6.4(a) hereof shall not
apply and a Partner’s portion of the constructive liquidating distribution of
the Partnership’s assets that is deemed to occur under Treasury Regulation
Section 1.708-1(b)(1)(iv) (or any similar or successor provision) shall be
determined in accordance with the Capital Accounts of the Partners as determined
after taking into account all Capital Account adjustments for the Partnership’s
taxable year ending on the date of such termination.

 

Section 6.5 Liquidation of Partner’s Interest. Except as may otherwise be
required in this Agreement, if a Partner’s Partnership Interest is to be
liquidated, liquidating distributions shall be made in accordance with the
positive Capital Account balance of such Partner, as determined after taking
into account all Capital Account adjustments for the Partnership’s taxable year
during which such liquidation occurs, by the end of the taxable year, or if
later, within ninety (90) days after the date of such liquidation. If a
Partner’s Partnership Interest is to be liquidated, it has a negative Capital
Account balance and it is obligated to restore some or all of

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 21



--------------------------------------------------------------------------------

its negative Capital Account upon liquidation of the Partnership pursuant to
Section 3.8 hereof, then such Partner shall, by the end of the taxable year or,
if earlier, within ninety (90) days of the date of such liquidation, contribute
cash to the Partnership in an amount equal to its negative Capital Account or
such lesser amount as provided in Section 3.8 hereof. Where a Partner’s
Partnership Interest is to be liquidated by a series of distributions, such
Partner’s Partnership Interest shall not be considered liquidated until the
final distribution has been made. For purposes of this Section 6.5, a
liquidation of a Partner’s Partnership Interest means the termination of the
Partner’s entire Partnership Interest by means of a distribution or series of
distributions to the Partner by the Partnership.

 

Section 6.6 In-Kind Distributions.

 

(a) Prior to a distribution of property (other than cash and other than in
complete liquidation of the Partnership or a Partner’s Partnership Interest),
the Capital Accounts of the Partners shall be adjusted to reflect the manner in
which the unrealized income, gain, loss and deduction inherent in such property
(that has not previously been reflected in the Capital Accounts), would be
allocated among the Partners if there were a taxable disposition of the property
on the date of distribution.

 

(b) If the distribution of property (other than cash) is to a Partner in
complete liquidation of the Partner’s Partnership Interest or in liquidation of
the Partnership, prior to such distribution, the Capital Accounts of all the
Partners shall be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in all the Partnership’s property (that has
not previously been reflected in the Capital Accounts) would be allocated among
the Partners if there was a taxable disposition of all such property on the date
of the liquidating distribution.

 

(c) If any assets of the Partnership are distributed to the Partners in kind,
the Partners shall own and hold the same as tenants in common.

 

Section 6.7 Additional Tax Allocation Provisions.

 

(a) For income tax purposes, allocations of income and loss (and items thereof)
shall be made in accordance with the foregoing allocations of income, gain and
loss for financial purposes.

 

(b) Notwithstanding anything to the contrary contained herein, items of income,
gain, loss and deduction with respect to property, other than cash, contributed
to the Partnership by a Partner or with respect to an adjustment to the
Partners’ Capital Accounts to reflect a revaluation of the Property, shall be
allocated among the Partners so as to take into account the variation between
the basis of the property to the Partnership and its fair market value at the
time of contribution or, in the case of a revaluation of the Property, the
variation between the basis of the Property to the Partnership and its fair
market value as of the date of revaluation, as provided in Section 704(c) of the
Code and Regulations thereunder and Treasury Regulations Section
1.704-1(b)(2)(iv)(g).

 

(c) As between a Partner who has transferred all or part of its Partnership
Interest and its transferee, all items of income, gain, deduction and loss, for
any year shall

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 22



--------------------------------------------------------------------------------

be apportioned on the basis of the number of days in each such year that each
was the holder of such Partnership Interest (making any adjustments necessary to
comply with the provisions of Section 706(d)(2) of the Code), without regard to
the results of the Partnership’s operations during the period before and after
the date of such transfer, provided that if both the transferor and transferee
consent thereto a special closing of the books shall be had as of the effective
date of such transfer and the apportionment of items of income and gain, and
deduction and loss, shall be made on the basis of actual operating results, and
provided further that in the case of a dilution pursuant to Section 3.4 hereof,
a special closing of the books shall be had as of the effective date of the
dilution, and the apportionment of items of income and gain and deduction and
loss shall be made on the basis of actual operating results. Notwithstanding the
above, gain or loss resulting from a Major Capital Event or a Liquidating Event
shall be allocated only to those persons who are Partners as of the date on
which such transaction is consummated.

 

Section 6.8 Withholding. Each Limited Partner hereby authorizes and directs the
General Partner to (1) withhold and pay over such taxes with respect to the
Limited Partner as may be required by any state law, rule or regulation, and (2)
file such tax and information returns and make such tax payments in conjunction
therewith as the General Partner in its sole discretion, determines to be
necessary or appropriate with regard to all state and local tax matters
affecting the Partnership, including without limitation composite returns on
behalf of the Partners of the Partnerships. Each Limited Partner hereby agrees
to provide to the General Partner such documentation and information and to
execute and deliver to the General Partner such instruments as may be reasonably
requested by the General Partner in order to prepare, execute and file such
returns and make such payments.

 

ARTICLE VII

 

FISCAL MATTERS

 

Section 7.1 Fiscal Year. The fiscal year of the Partnership shall be as required
under Section 706 of the Code.

 

Section 7.2 Books and Records. The General Partner shall keep, or cause to be
kept, at the expense of the Partnership, full and accurate books and records of
all transactions of the Partnership in accordance with accepted accounting
principles, consistently applied. Among such books and records the General
Partner shall keep:

 

(a) A current list of the following items:

 

(i) the name and mailing address of each Partner, separately identifying in
alphabetical order the General Partners and the Limited Partners;

 

(ii) the last known street address of the business or residence of each General
Partner;

 

(iii) the Partnership Interest of each Partner;

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 23



--------------------------------------------------------------------------------

(iv) the names of the Partners of each specified class if one or more classes or
groups is established; and

 

(b) Copies of the Partnership’s federal, state and local tax returns for each of
the Partnership’s six (6) most recent tax years;

 

(c) A copy of this Agreement, the Certificate, all amendments and restatements,
executed copies of any powers of attorney under which this Agreement, the
Certificate and any and all amendments or restatements thereto have been
executed. All of such books and records shall, at all times, be maintained at
the principal place of business of the Partnership and the Limited Partners
shall have the right to inspect and copy any of them, at their own expense,
during normal business hours.

 

Section 7.3 Reports and Statements.

 

(a) Within thirty (30) days after the end of each fiscal year of the
Partnership, and within fifteen (15) days after the end of each quarter ending
March 31, June 30 and September 30, the General Partner shall, at the expense of
the Partnership, cause to be delivered to each Limited Partner such financial
statements and such other information as the General Partner believes to be
necessary for the Limited Partners to be advised of the financial status and
results of operations of the Partnership.

 

(b) The General Partner shall report to the Limited Partners any significant
development materially adversely affecting the Partnership, its business,
property or assets, as soon as practicable following the occurrence of such
development.

 

Section 7.4 Audit. A Majority in Interest of the Limited Partners, or any
Limited Partner that is required by regulatory authority to have the
Partnership’s books and records audited, may require an audit of the books and
records of the Partnership to be conducted at any time (but not more frequently
than once each calendar year). Any such audit so required shall be conducted by
auditors selected by a Majority in Interest of the Limited Partners at the
expense of the Partnership.

 

Section 7.5 Tax Returns. The General Partner shall cause to be prepared and
delivered to the Partners on or before seventy-five (75) days following the end
of each fiscal year, at the expense of the Partnership, all federal and any
required state and local income tax returns for the Partnership for the
preceding fiscal year. If the Partnership’s income tax returns are audited, the
General Partner shall retain, at the expense of the Partnership, accountants and
other professionals to participate in such audit in order to contest assertions
by the auditing agent that may be materially adverse to the Partners.

 

Section 7.6 Bank Accounts. The General Partner, in the name of the Partnership,
shall open and maintain a special bank account or accounts in a bank or savings
and loan association, the deposits of which are insured by an agency of the
United States government, in which shall be deposited all funds of the
Partnership. There shall be no commingling of the property and assets of the
Partnership with the property and assets of any other Person.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 24



--------------------------------------------------------------------------------

Section 7.7 Tax Elections. The General Partner shall determine all federal
income tax elections available to the Partnership.

 

Section 7.8 Appraisals. During the first calendar quarter of each year,
commencing with the year 2006, at the Partnership’s expense, the General Partner
shall cause a qualified appraiser selected by the General Partner to determine
the fair market value of all Property owned by the Partnership and the
Subsidiaries (the “Appraised Value”). The General Partner shall provide to the
Limited Partners notice (the “Value Notice”) within thirty (30) days after
receiving the appraisal report containing the Appraised Value.

 

ARTICLE VIII

 

TRANSFERS

 

Section 8.1 Restriction on Transfers. Except as otherwise provided in Section
5.6 hereof, and except as expressly permitted under the provisions of this
Agreement, no Partnership Interest shall or can be Transferred without the
written consent of the General Partner.

 

Section 8.2 Transfers Requiring Consent. The following dispositions of a
Partnership Interest shall require consent as stated below:

 

(a) No Transfers of any Partnership Interest in whole or in part will be
permitted if it would cause the termination of the Partnership for Federal
income tax purposes or cause the Partnership to be taxed other than as a
partnership, unless all the Partners agree in writing to such a disposition.
Counsel for the Partnership may give its opinion to the General Partner as to
whether or not such Transfer would cause such a tax effect for Federal income
tax purposes and the opinion shall be conclusive and binding upon all Partners.

 

(b) No Partnership Interest or any portion thereof shall be Transferred to a
minor or an incompetent, without the prior written consent of all Partners.

 

(c) No Transfer of the General Partner’s Partnership Interest shall be permitted
without the prior written consent of all Partners.

 

(d) No Transfer of any Partnership Interest of any Partner shall be permitted
without the prior written consent of the General Partner if such Transfer
requires the consent of a third party under any joint venture agreement,
partnership agreement or other agreement to which the Partnership is a party.

 

Section 8.3 Permitted Transfers to Specified Parties. Unless a Transfer is
prohibited by Sections 8.2(a), (c) or (d) hereof, then a Partner may Transfer
all or any part of its Partnership Interest to another Partner, an Affiliate of
such Partner, his spouse, his parents, his children, his grandchildren, his
brothers, his sisters or to a trust if the trustee of such trust was a Partner
immediately prior to such transfer (herein called a “Permitted Transferee”). A
Permitted Transfer may be by will or intestate succession or by inter vivos
Transfer. Any inter vivos Transfer made pursuant to this Section 8.3 shall not
become effective until the other Partners

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 25



--------------------------------------------------------------------------------

have received from the Permitted Transferee an irrevocable power of attorney
appointing the Partner Transferring such Partnership Interest or portion thereof
as the attorney-in fact for said Permitted Transferee with full power and
authority to deal in any way with such Partnership Interest, or portion thereof,
as the case may be. Further, the power of attorney shall provide that in the
event of the death of the attorney-in-fact the Permitted Transferee will within
ninety (90) days after said death appoint one person to deal with the
Partnership Interest of all Permitted Transferees and having failed to do so the
other Partners shall have the right to appoint a substitute attorney-in-fact to
deal with such Partnership Interest or portion thereof, as the case may be. Said
power of attorney shall be binding upon the Permitted Transferee, his heirs,
successors and assigns. A Transfer pursuant to this Section 8.3 shall not
relieve the transferor from any of its obligations to the Partnership under this
Agreement.

 

Section 8.4 Assumption by Transferee. Any transferee to whom all or any part of
a Partnership Interest may be Transferred pursuant to this Agreement shall take
such Partnership Interest subject to all of the terms and conditions of this
Agreement and shall not be considered to have title thereto until said
transferee shall have accepted and assumed the terms and conditions of this
Agreement by a written agreement to that effect delivered to the other Partners,
at which time such transferee shall be admitted as a substitute Partner and
shall succeed to all rights of its transferor except as such rights may be
otherwise limited by other provisions of this Agreement. Anything contained in
this Section 8.4 to the contrary notwithstanding, the assumption by the
transferee of the Partnership Interest being Transferred shall not relieve the
transferor of such Partnership Interest of its obligations hereunder unless such
transferor is released by written consent of all Partners.

 

Section 8.5 Cost of Transfers. The transferor and, if it fails or refuses to do
so, then the transferee, of any Partnership Interest shall reimburse the
Partnership for all costs incurred by the Partnership resulting from any
Transfer.

 

Section 8.6 Effect of Attempted Disposition in Violation of this Agreement. Any
attempted Transfer of any Partnership Interest in breach of this Agreement shall
be null and void and of no effect whatever.

 

Section 8.7 Put Rights.

 

(a) Commencing with the year 2008 and each year thereafter, each Limited Partner
may elect (the “Put Election”) to sell one-third (33 1/3%) (the “Put Interest”)
of the Partnership Interest owned by such Limited Partner (the “Selling
Partner”) at the time of such Put Election to the Partnership and the
Partnership shall purchase such Put Interest in accordance with this Section
8.7. To make the Put Election for a year, the Selling Partner must provide to
the Partnership notice of the Selling Partner’s Put Election within thirty (30)
days after the Selling Partner receives a Value Notice for such year. The
purchase price to be paid by the Partnership to the Selling Partner for the Put
Interest will be paid in cash and will be equal to (i) the amount of proceeds
that the Selling Partner would receive pursuant to Section 6.4 hereof with
respect to the Put Interest if all of the Property owned by the Partnership and
the Subsidiaries were sold for cash at a price equal to the Appraised Value, all
reasonable closing costs relating to such sale were paid, all debts and
liabilities of the Partnership and the Subsidiaries were paid, and the

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 26



--------------------------------------------------------------------------------

remaining net proceeds were distributed to the Partners pursuant to Section 6.4
hereof, multiplied times (ii) seventy-five percent (75%) (the “Sales Price”).
The closing of the purchase and sale of the Put Interest shall occur at the time
and place determined by the Partnership provided that in no event shall it occur
more than one hundred twenty (120) days after the Partnership receives notice of
the Put Election. At closing, the Selling Partner shall execute such agreements
and instruments as may be reasonably requested by the Partnership.

 

(b) Notwithstanding the provisions of Section 8.7(a) above, if the Sales Price
for the Put Interest determined under Section 8.7(a) would be equal to or less
than Eighty-Three Thousand Three Hundred Thirty-Three Dollars ($83,333), then
the Put Interest shall be equal to all (100%) rather than one-third (33 1/3%) of
the Selling Partner’s Partnership Interest, such that the Selling Partner shall
sell and the Partnership shall purchase all (100%) of the Selling Partner’s
Partnership Interest in accordance with this Section 8.7 and the Sales Price
will be based on such revised Put Interest.

 

(c) Notwithstanding the provisions of Section 8.7(a) and (b) above, if in a
given year, the total amount of Put Interests of all Selling Partners (based
upon all Put Elections for such year) exceeds ten percent (10%) of the total
Partnership Interests in the Partnership, then the Put Interest to be sold by
each Selling Partner and purchased by the Partnership shall be reduced on a pro
rata basis relative to all Put Interests which are the subject of Put Elections
for such year such that the total of all Put Interests being sold by Selling
Partners and purchased by the Partnership equals, in the aggregate, ten percent
(10%) of the Partnership Interests of the Partnership.

 

ARTICLE IX

 

RESIGNATION, WITHDRAWAL AND REMOVAL OF

GENERAL PARTNER: ADMISSION OF NEW GENERAL PARTNER

 

Section 9.1 Voluntary Resignation or Withdrawal of the General Partner. The
General Partner may not withdraw its interest in the Partnership, Transfer its
interest to any Person or admit any Person as a substitute General Partner
except as provided in Section 4.12 hereof, Article VIII hereof or this Article
IX.

 

Section 9.2 Substitute and Additional General Partners. To the extent permitted
under Texas law, the General Partner may, with the consent of at least a
Majority in Interest of the Partners, at any time designate additional Persons
to be General Partners, whose interest in the Partnership shall be such as shall
be agreed upon by the General Partner and such additional General Partners, so
long as the Partnership Interest of the Limited Partners shall not be affected
thereby.

 

Section 9.3 Admission of a Successor General Partner. Any successor Person shall
be admitted as a General Partner of the Partnership if the following terms and
conditions are satisfied:

 

(a) The written consent of at least a Majority in Interest of the Partners to
the admission of such Person as a General Partner shall have been obtained;

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 27



--------------------------------------------------------------------------------

(b) The successor Person shall have accepted and assumed all the terms and
provisions of this Agreement;

 

(c) If the successor Person is a corporation, it shall have provided counsel for
the Partnership with a certified copy of a resolution of its Board of Directors
authorizing it to become a General Partner under the terms and conditions of
this Agreement; and

 

(d) The successor Person shall have executed this Agreement and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner.

 

ARTICLE X

 

DISSOLUTION

 

Section 10.1 Dissolution.

 

(a) It is the intention of the Partners that the business of the Partnership be
continued by the Partners, or those remaining, pursuant to the provisions of
this Agreement, notwithstanding the occurrence of any event which would result
in a statutory dissolution of the Partnership pursuant to the laws of the State
of Texas, and no Partner shall be released or relieved of any duty or obligation
hereunder by reason thereof; provided, however, that the business of the
Partnership shall be terminated, its affairs wound-up and its property and
assets distributed in liquidation on the earlier to occur of:

 

(i) December 31, 2050;

 

(ii) a determination by a Majority in Interest of the Partners that the business
of the Partnership should be terminated;

 

(iii) the bankruptcy or insolvency of the Partnership;

 

(iv) subject to the provisions of Section 10.1(b) hereof, the death,
incompetency, bankruptcy, insolvency, withdrawal or removal from the Partnership
of the last remaining General Partner;

 

(v) the date upon which a Liquidating Event occurs, and all payments have been
received; or

 

(vi) entry of a decree of judicial dissolution.

 

For purposes of this Agreement, bankruptcy shall be deemed to have occurred when
the Person in question files a petition under any section or chapter of the
Federal Bankruptcy

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 28



--------------------------------------------------------------------------------

Code, as amended, or becomes subject to an order for relief under Title 11 of
the United States Code Annotated or is declared bankrupt or insolvent in a state
bankruptcy or insolvency hearing.

 

(b) Upon the occurrence of any event set forth in clause (iv) of Section 10.1(a)
above with respect to the last remaining General Partner, the business of the
Partnership shall be continued pursuant to the provisions of this Agreement if,
within a period of ninety (90) days from the date of such occurrence, each of
the Limited Partners shall elect in writing that it be so continued and shall
designate one or more Person to be admitted to the Partnership as a General
Partner. Any such Person shall upon admission to the Partnership succeed to all
of the rights and powers of a General Partner hereunder, provided that the
former General Partner shall retain and be entitled to its share of profits,
losses, distributions, and capital associated with the General Partner’s
Partnership Interest.

 

Section 10.2 Wind-Up of Affairs. As expeditiously as possible following the
occurrence of an event giving rise to a termination of the business of the
Partnership, the General Partner (or a special liquidator who may be appointed
by a Majority in Interest of Limited Partners if the termination results from a
circumstance described in Section 10.1(a)(iv) above relative to the General
Partners) shall wind-up the affairs of the Partnership, sell its property and
assets for cash at the highest price reasonably obtainable, distribute the
proceeds in accordance with Section 6.4 hereof in liquidation of the Partnership
and file a certificate of cancellation with the Secretary of State of Texas. In
no event shall there be a distribution of the property and assets of the
Partnership in kind, unless a Majority in Interest of the Partners approve such
distribution.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Amendments. In addition to the right of the General Partner to
amend certain of the provisions of this Agreement by reason of the power of
attorney granted to the General Partner under Section 5.4 hereof, a Majority in
Interest of the Partners may, by instrument in writing, amend any of the other
provisions hereof; provided, however, that no amendments may be effective to
impose any personal liability on a Partner unless such Partner consents to such
amendment.

 

Section 11.2 Other Activities. Any Partner may engage or possess an interest in
other business ventures of every nature and description, independently or with
others, including, without limitation, the acquisition, construction, ownership,
leasing, operation and management of commercial or residential real estate
projects (including projects similar to the Property), and neither the
Partnership nor any of the other Partners shall have any right by virtue of this
Agreement in and to such other ventures or to the income or property derived
therefrom.

 

Section 11.3 Partition. No Partner shall be entitled to a partition of the
Property or any other property or assets of the Partnership, notwithstanding any
provision of law to the contrary.

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 29



--------------------------------------------------------------------------------

Section 11.4 Notices. All notices, demands, requests or other communications
that may be or are required to be given, served or sent by either party to the
other party pursuant to this Agreement shall be in writing and shall be (i)
mailed by first-class, registered or certified mail, return receipt requested,
postage prepaid, (ii) delivered by a recognized courier service maintaining
evidence of delivery, (iii) delivered personally, or (iv) transmitted by
telegram or facsimile transmission addressed as set forth on the signature pages
hereof or of the Subscription Agreements, as applicable. Each party may
designate by notice in writing a new address to which any notice, demand,
request or communication may thereafter be so given, served or sent. Each
notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent and received for all purposes at such time as it is actually
delivered to the address of the addressee with the return receipt, the delivery
receipt, the affidavit of courier or (with respect to a facsimile transmission)
the answer back being deemed conclusive evidence of such delivery or at such
time as delivery is refused by the addressee upon presentation.

 

Section 11.5 Provisions Severable. Every provision of this Agreement is intended
to be severable and, if any term or provision hereof is illegal or invalid for
any reason whatsoever, such illegality or invalidity shall not affect the
validity of the remainder of this Agreement.

 

Section 11.6 Counterparts. This Agreement, and any amendments hereto, may be
executed in counterparts, each of which shall be deemed an original, and such
counterparts shall constitute but one and the same instrument.

 

Section 11.7 Headings. The headings of the various Sections are intended solely
for convenience of reference, and shall not be deemed or construed to explain,
modify or place any construction upon the provisions hereof.

 

Section 11.8 Successors and Assigns. This Agreement and any amendments hereto
shall be binding upon and, to the extent expressly permitted by the provisions
hereof, shall inure to the benefit of the Partners and their respective heirs,
legal representatives, successors and assigns.

 

Section 11.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND ALL OBLIGATIONS OF ONE
PARTNER TO ANOTHER ARE PERFORMABLE IN DALLAS COUNTY, OR AT THE SITE OF THE
PROPERTY.

 

Section 11.10 NOTICE OF INDEMNIFICATION. THE PARTIES TO THIS AGREEMENT HEREBY
ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONTAINS CERTAIN INDEMNIFICATION
PROVISIONS PURSUANT TO SECTION 4.11 HEREOF.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 30



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the Partners have executed this Agreement effective as of
the date first above written.

 

        GENERAL PARTNER:

Address:

     

FAIRWAYS EQUITIES, LLC,

a Texas limited liability company

16250 N. Dallas Parkway

            #101            

Dallas, Texas 75248

     

By:

 

/s/ James C. Leslie

       

Name:

 

James C. Leslie

           

Title:

 

Manager

 

AGREEMENT OF LIMITED PARTNERSHIP - Page 31



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

Property Description

 

The description of the Property follows this cover page.

 

EXHIBIT “A”, Property Description - Cover Page



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

Limited Partners Partnership Interest Schedule

 

The current version of the Limited Partners Partnership Interest Schedule
follows this cover page.

 

EXHIBIT “B”, Limited Partners Partnership Interest Schedule - Cover Page



--------------------------------------------------------------------------------

 

LIMITED PARTNERS PARTNERSHIP INTEREST SCHEDULE

for

Fairways Frisco, L.P.

 

Limited Partner

--------------------------------------------------------------------------------

   Percentage of
Limited Partnership Interest


--------------------------------------------------------------------------------

 

Ascendant Solutions, Inc.

   100.00 %

Total

   100.00 %

 

Effective as of December 30, 2004.

 

LIMITED PARTNERS PARTNERSHIP INTEREST SCHEDULE – Solo Page



--------------------------------------------------------------------------------

 

EXHIBIT “C”

 

Capital Requirement Amounts and Dates

 

December 31, 2004

   $ 154,602

January 5, 2005

     273,152

January 10, 2005

     868,559

January 14, 2005

     52,579

February 1, 2005

     185,077

February 7, 2005

     20,300

February 11, 2005

     163,363

After February 11, 2005

     4,502,302     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 6,280,000

 

EXHIBIT “C”, Capital Requirement Amounts and Dates – Solo Page



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.1

   Terms Defined    1

Section 1.2

   Number and Gender    6

ARTICLE II GENERAL

   6

Section 2.1

   Formation    6

Section 2.2

   Name    6

Section 2.3

   Principal Place of Business; Registered Office; Registered Agent    6

Section 2.4

   Purposes    6

Section 2.5

   Term    6

ARTICLE III CAPITAL CONTRIBUTIONS - PARTNERSHIP INTERESTS

   7

Section 3.1

   Initial Capital Contributions    7

Section 3.2

   Additional Capital Contributions    7

Section 3.3

   Capital Accounts    7

Section 3.4

   Failure to Make Additional Capital Contributions    8

Section 3.5

   Determination of Existing Net Worth    9

Section 3.6

   Partner Loans    9

Section 3.7

   Other Matters Relating to Capital Contributions    10

Section 3.8

   Deficit Capital Account Balances    10

Section 3.9

   Partnership Interests    10

ARTICLE IV RIGHTS AND POWERS OF THE GENERAL PARTNER

   11

Section 4.1

   Duties of General Partner    11

Section 4.2

   Illustrative Rights and Powers    11

Section 4.3

   Major Decisions    12

Section 4.4

   Authority to Acquire Property and Subsidiary Interests    12

Section 4.5

   Management    12

Section 4.6

   Operating Reserve Account    13

Section 4.7

   Payment of Costs and Expenses    13

Section 4.8

   Exercise of Rights and Powers    13

Section 4.9

   Compensation    13

The value of the Property for a year shall be the value determined by the
General Partner if a Majority in Interest of the

Limited Partners approve of such valuation

   13

Section 4.10

   Liability    14

Section 4.11

   Indemnification    14

Section 4.12

   Removal of General Partner    14

Section 4.13

   Tax Matters Partner    16

ARTICLE V LIMITED PARTNER MATTERS

   17

Section 5.1

   Limitation of Liability    17

Section 5.2

   Management    17

Section 5.3

   Consents    17

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

Section 5.4

   Power of Attorney    17

Section 5.5

   Death, Bankruptcy, Etc.    18

Section 5.6

   Encumbrance of Limited Partner’s Interest    18

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

   18

Section 6.1

   Allocation of Income, Gain, Loss and Deduction    18

Section 6.2

   Distributions of Cash Flow    19

Section 6.3

   Limitations on Allocations    20

Section 6.4

   Distributions Upon Liquidation of Partnership    21

Section 6.5

   Liquidation of Partner’s Interest    21

Section 6.6

   In-Kind Distributions    22

Section 6.7

   Additional Tax Allocation Provisions    22

Section 6.8

   Withholding    23

ARTICLE VII FISCAL MATTERS

   23

Section 7.1

   Fiscal Year    23

Section 7.2

   Books and Records    23

Section 7.3

   Reports and Statements    24

Section 7.4

   Audit    24

Section 7.5

   Tax Returns    24

Section 7.6

   Bank Accounts    24

Section 7.7

   Tax Elections    25

ARTICLE VIII TRANSFERS

   25

Section 8.1

   Restriction on Transfers    25

Section 8.2

   Transfers Requiring Consent    25

Section 8.3

   Permitted Transfers to Specified Parties    25

Section 8.4

   Assumption by Transferee    26

Section 8.5

   Cost of Transfers    26

Section 8.6

   Effect of Attempted Disposition in Violation of this Agreement    26

ARTICLE IX RESIGNATION, WITHDRAWAL AND REMOVAL OF GENERAL PARTNER: ADMISSION OF
NEW GENERAL PARTNER

   27

Section 9.1

   Voluntary Resignation or Withdrawal of the General Partner    27

Section 9.2

   Substitute and Additional General Partners    27

Section 9.3

   Admission of a Successor General Partner    27

ARTICLE X DISSOLUTION

   28

Section 10.1

   Dissolution    28

Section 10.2

   Wind-Up of Affairs    29

ARTICLE XI MISCELLANEOUS

   29

Section 11.1

   Amendments    29

Section 11.2

   Other Activities    29

Section 11.3

   Partition    29

 

-ii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

Section 11.4

   Notices    30

Section 11.5

   Provisions Severable    30

Section 11.6

   Counterparts    30

Section 11.7

   Headings    30

Section 11.8

   Successors and Assigns    30

Section 11.9

   APPLICABLE LAW    30

Section 11.10

   NOTICE OF INDEMNIFICATION    30

 

EXHIBITS:

 

“A”

 

-

   Property Description

“B”

 

-

   Limited Partners Partnership Schedule

“C”

 

-

   Capital Contribution Amounts and Dates

 

-iii-